Name: 2013/471/EU: Council Decision of 23Ã September 2013 on the granting of daily allowances to and the reimbursement of travelling expenses of members of the European Economic and Social Committee and their alternates
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2013-09-25

 25.9.2013 EN Official Journal of the European Union L 253/22 COUNCIL DECISION of 23 September 2013 on the granting of daily allowances to and the reimbursement of travelling expenses of members of the European Economic and Social Committee and their alternates (2013/471/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the third paragraph of Article 301 thereof, Whereas: (1) Council Decision 81/121/EEC (1) laid down rules on the granting of daily allowances to and the reimbursement of travelling expenses of members of the European Economic and Social Committee (the Committee), alternates and experts. (2) In its resolution of 10 May 2012 (2), the European Parliament noted that the Bureau of the Committee undertook to reform the system for reimbursing expenses to members of the Committee and their alternates. (3) On 12 October 2012, the Committee requested the Council to adopt a new Decision on the granting of daily allowances and the reimbursement of travelling expenses of members of the Committee and their alternates, repealing and replacing Decision 81/121/EEC. (4) The amounts of the daily allowances paid to members of the Committee and their alternates should be adapted. Provision should also be made for a system for the reimbursement of transport expenses on the basis of actual costs, as well as for allowances compensating for the time spent by those members and their alternates in performance of their duties and for related administrative costs. (5) Where appropriate, detailed rules relating to the granting of allowances, the reimbursement of travelling expenses and the setting of the reimbursement ceilings for travelling expenses should be established at the level of the Committee. (6) In order to guarantee an appropriate degree of continuity for the members of the Committee and their alternates, transitional rules should be provided for. (7) Decision 81/121/EEC should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 The members of the European Economic and Social Committee (the Committee) and their alternates (together referred to as the beneficiaries) shall be entitled to a daily allowance for meeting days, to the reimbursement of their travelling expenses and to distance and duration allowances in accordance with this Decision. Article 2 1. The daily allowance for beneficiaries attending meetings shall be set at EUR 290. The Committee may decide to increase the daily allowance by a maximum of 50 %: (a) where a beneficiary duly invited to one or more meetings is obliged to pay for overnight accommodation at the meeting venue both before the first meeting and after the last meeting; or (b) in the event of a mission outside Brussels, where the rates of the hotels selected as accommodation for the beneficiaries exceed EUR 150 per night. 2. The daily allowance may be paid to beneficiaries for a maximum of two days bridging the gap between two meetings, where that allowance is less than the reimbursement of the travelling expenses which would otherwise be incurred by the beneficiary in making a return journey between those meetings. Article 3 The travelling expenses of beneficiaries shall be reimbursed on the basis of the expenses actually incurred. The Committee shall set appropriate reimbursement ceilings, with a view to ensuring that its travel-related expenditure does not exceed the level contained within its voted annual budget. Article 4 Beneficiaries shall be entitled to distance and duration allowances. In the case of journeys between the beneficiarys place of residence and Brussels, the beneficiary shall be entitled to allowances in relation to one journey to Brussels and one journey back from Brussels in respect of each week of work at the Committee. Article 5 The Committee shall adopt detailed provisions implementing Articles 2, 3 and 4 by 16 January 2014. Article 6 The distance allowance referred to in Article 4 shall be calculated as follows: (a) for the part of the journey between 0 and 50 km: EUR 15; (b) for the part of the journey between 51 and 500 km: EUR 0,08/km; (c) for the part of the journey between 501 and 1 000 km: EUR 0,04/km; (d) for the part of the journey between 1 001 and 3 000 km: EUR 0,02/km; (e) for the part of the journey exceeding 3 000 km: no allowance. Article 7 The duration allowance referred to in Article 4 shall be calculated as follows: (a) for a journey of a total duration of between two and four hours: an amount equivalent to one eighth of the daily allowance provided for in Article 2; (b) for a journey of a total duration of between four and six hours: an amount equivalent to one quarter of the daily allowance provided for in Article 2; (c) for a journey of a total duration of more than six hours and not requiring an overnight stay: an amount equivalent to half the daily allowance provided for in Article 2; (d) for a journey of a total duration of more than six hours and requiring an overnight stay: an amount equivalent to the daily allowance provided for in Article 2, subject to the presentation of supporting documents. Article 8 1. As a transitional measure, and subject to paragraph 2 of this Article, beneficiaries may request that Decision 81/121/EEC continue to be applied with regard to them until the end of their term of office, which expires on 20 September 2015. 2. In applying paragraph 1 of this Article, the Committee may decide to apply a reduction to the amounts set out in Decision 81/121/EEC. Article 9 The Committee shall, by 30 April of each year, submit to the European Parliament and to the Council a detailed report on the reimbursement of travelling expenses and allowances paid to beneficiaries in the preceding year. That report shall detail the number of beneficiaries, the number of journeys, the destinations, the travel class and the travel costs incurred and reimbursed, as well as the allowances paid. Article 10 By 16 October 2015, the Committee shall submit to the Council an evaluation report on the application of this Decision, and particularly on its budgetary impact. That evaluation report shall include the elements that will enable the Council to determine, as necessary, the allowances of beneficiaries. Article 11 Without prejudice to Article 8(1), Decision 81/121/EEC is repealed with effect from 15 October 2013. Article 12 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 23 September 2013. For the Council The President V. JUKNA (1) Council Decision 81/121/EEC of 3 March 1981 on the granting of daily allowances and the reimbursement of travelling expenses of members of the Economic and Social Committee, alternates and experts (OJ L 67, 12.3.1981, p. 29). (2) OJ L 286, 17.10.2012, p. 110.